Citation Nr: 1809810	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-47 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of thyroid cancer surgery.

2.  Entitlement to service connection for squamous cell carcinoma as a result of exposure to ionizing radiation. 

3.  Entitlement to service connection for right and left breast cancer as a result of exposure to ionizing radiation. 

4.  Entitlement to service connection for lymphoma as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2015 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of (1) service connection for squamous cell carcinoma as a result of exposure to ionizing radiation; (2) service connection for breast cancer as a result of exposure to ionizing radiation; and (3) service connection for lymphoma as a result of exposure to ionizing radiation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 1969 rating decision, the RO severed service connection for residuals of thyroid surgery, including weakness of muscle groups I, II, and III, finding that the Veteran's thyroid cancer pre-existed service and was not aggravated by service.   

2.  Evidence received since the final December 1969 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of thyroid cancer surgery.


CONCLUSIONS OF LAW

1.  The December 1969 rating decision that severed service connection for residuals of thyroid surgery, including weakness of muscle groups I, II, and III, became final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received to reopen the service connection claim for residuals of thyroid cancer surgery.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material -Laws and Analysis

Historically, in a September 1968 rating decision, the RO awarded service connection for residuals of thyroid surgery for purposes of Vocational Rehabilitation.  In a July 1969 rating decision however, the RO proposed to severe service connection.

In a December 1969 rating decision, the RO severed service connection for residuals of thyroid surgery, including weakness of muscle groups I, II, and III, because it found that the Veteran's thyroid cancer pre-existed service, that the inservice operative procedures were remedial, and that the condition was not aggravated by service.  The Veteran was notified of the rating decision, but did not appeal the decision.  As such, the December 1969 rating decision became final.  
38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108.  Because the December 1969 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the December 1969 rating decision included service treatment records, which showed that the Veteran was examined for active duty in June 1966.  At that time, the examination revealed that the right lobe of the thyroid was diffusely enlarged.  A private physical then reported that he had examined the Veteran on June 1966 and found that the gland was greatly enlarged with a soft diffused-type of hypertrophy.  The Veteran was placed on medication and the gland remained enlarged, but was reduced about 20 percent in size.  The Veteran then went on active duty and was first examined in August 1966, when it was noted that he had a goiter and a nodule of the right lobe.  The surgical department agreed that an operation should be performed.  In October 1966,
the operation was performed and it was found that the Veteran had carcinoma.  In January 1967, the Veteran underwent bilateral radical neck dissection. 

Evidence received since the final December 1969 rating decision includes private and VA treatment records.  This evidence does not provide any indication that the Veteran's thyroid cancer was aggravated beyond its natural progression in service, which was the unestablished element in the prior final rating decision.  Notably, in an October 2015 statement, the Veteran indicated that he "was not making a claim for 'service connection for weakness, muscle groups III, I and II, residuals of thyroid surgery.'"  Instead, the Veteran noted that he was treated with radiation in service, and due to this treatment, he developed other disabilities, including lymphatic cancer and breast cancer.  

In sum, the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for residuals of thyroid cancer surgery.

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for residuals of thyroid cancer surgery is not reopened; and the appeal is denied. 


REMAND

Remand is necessary to afford the Veteran with a VA compensation examination to assist in determining the etiology of his claimed squamous cell carcinoma, breast cancer, and lymphoma, which he asserts are a result of exposure to ionizing radiation in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran's service treatment records confirm that the Veteran was treated for thyroid cancer in service and the AOJ has also conceded that the Veteran service treatment records show that he received radioactive iodine during the diagnosis and/or treatment of his thyroid cancer.  

Private treatment records confirm diagnoses of non-Hodgkin's lymphoma, squamous cell carcinoma, and breast cancer.  Further, private treatment records include a treatment note authored by a Nurse Practitioner, M. G., MSN, RN (associated with MD Anderson Cancer Center), who indicated that the Veteran received radiation treatment in service and also as a child to treat acne on his neck and chest.  

With regard to etiology, in an April 2008 private treatment record, M.G. noted that the Veteran had non-Hodgkin's lymphoma "diagnosed in 1972, likely radiation-induced."  M. G., however, did not indicate whether the radiation that was "likely" responsible for the Veteran's non-Hodgkin's lymphoma was from radiation exposure during service, or the radiation exposure during childhood to treat acne.  Moreover, M.G. did not provide any rationale in support of his statement.  The Board finds M.G.'s statement inadequate to decide the claim.  On remand, an examination should be afforded to the Veteran to assist in ascertaining the likely etiology of the Veteran's claimed disabilities.  The VA opinion should address all evidence of record, to include M.G.'s statement, as well as various medical articles submitted by the Veteran, which indicate that radioactive iodine treatment increases the risk of cancer.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed squamous cell carcinoma, breast cancer, and lymphoma.  Any indicated tests should be accomplished.  The examiner should review the claims file in conjunction with examination, to include any newly associated records obtained as a result of this remand.  

Then, the examiner is asked to provide an opinion as to the following:

(a)  State whether the Veteran has a current diagnosis of squamous cell carcinoma, breast cancer, and/or lymphoma.  (NOTE:  The examiner is advised that any diagnosis assigned during the appeal period, i.e., since the Veteran filed his claim in December 2014, is considered a current diagnosis).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in service or is otherwise related to service, to specifically include exposure to radioactive iodine treatment in service.  Reconcile any opinion with M.G's April 2008 statement.

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  After completing all indicated development, the AOJ must readjudicate the service connection claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


